Case 9:19-mc-80024-DMM Document 32 Entered on FLSD Docket 10/15/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                                        Case No. 19-MC-80024

   PUES FAMILY TRUST IRA, BY MICHAEL PUES,
   EXECUTOR OF THE ESTATE,

            Plaintiff,

   v.

   PARNAS HOLDINGS INC., and LEV PARNAS,
   INDIVIDUALLY,

            Defendants,
                                                  /

        PUES FAMILY TRUST IRA, BY MICHAEL PUES EXECUTOR OF THE ESTATE’S
            NOTIFICATION OF NINETY DAYS EXPIRING OF DE #25 JUDGMENT
             CREDITOR’S AMENDED MOTION TO COMMENCE PROCEEDING
            SUPPLEMENTARY TO EXECUTION AND IMPLEAD THIRD PARTIES

            Pursuant to Southern District of Florida Local Rule 7.1(b)(4), Plaintiff and Judgment

   Creditor PUES FAMILY TRUST IRA (“Pues Trust”) hereby gives notice that D.E. 25 Judgment

   Creditor’s Amended Motion to Commence Proceedings Supplementary to Execution and to

   Implead Third Parties (“Motion to Commence”) set for a period of (90) days have expired.


            (i) Motion. The Motion to Commence was filed on July 15, 2019. As cited in the Motion

   to Commence, Upon a showing of the statutory prerequisites, the court has no discretion to deny

   the motion. Longo v. Associated Limousine Services, Inc., 236 So. 3d 1115, 1119 (Fla. 4th DCA

   2018).


            (ii) Response. No response was filed by Defendants.


            (iii) Reply. No reply was needed as no response was ever filed.
Case 9:19-mc-80024-DMM Document 32 Entered on FLSD Docket 10/15/2019 Page 2 of 2



          (iv) Hearing. No hearing on the motion was set or held.


   The ninety days from the completion of briefing expired on October 14, 2019, and this notice is

   timely because it has been filed within 14 days of that date as required by Southern District of

   Florida Rule 7.1(b)(4).


   Dated: October 15, 2019                              ANDRE LAW FIRM P.A.
                                                        Counsel for judgment creditor
                                                        18851 N.E. 29th Ave Suite 724
                                                        Aventura, FL 33180
                                                        Tel. 786 708 0813
                                                        Fax. 786 513 8408
                                                        Designated email: andre@andrelaw.com

                                                        By:            /s/ Tony Andre
                                                                Tony Andre, Esq.
                                                                Florida Bar No. 40587

                                   CERTIFICATE OF SERVICE

           I certify that on October 15, 2019 I filed the foregoing document with the Clerk of the
   Court using CM/ECF. I also certify that the foregoing document is being served this day on all
   counsel of record or pro se parties as identified below in the manner delineated, either via
   transmission of a Notice of Electronic Filing generated by CM/ECF or in some other authorized
   manner for those counsel or parties who are not authorized to receive the Notice of Electronic
   Filing electronically.

          Chris Draper, Esq.
          Greenspoon Marder
          525 Okeechobee boulevard Suite 900
          West Palm Beach FL 33401
           Attorneys for Judgment Debtors/Global Energy Producers, LLC


                                                       /s/ Tony Andre
                                                Tony Andre, Esq.
